    Case:18-02044-EAG11 Doc#:164 Filed:04/28/21 Entered:04/28/21 12:28:24                                Desc: Main
                               Document Page 1 of 1

                                     UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF PUERTO RICO



      IN RE:
            ENRIQUE RODRIGUEZ NARVAEZ
                                                                       CASE NO. 18-02044 EAG
               MYRNA I RIVERA ORTIZ
                                                                       CHAPTER 11
                                 DEBTORS

                                    MOTION TO WITHDRAW DOCKET NO. 163

        TO THE HONORABLE COURT:

COMES NOW Debtors through the undersigned attorney and very respectfully requests and prays for the following:

        1. On April 16, 2018, Debtor, Enrique Rodríguez Narvaez, filed a voluntary petition for relief pursuant chapter

            11 of the Bankruptcy Code which the plan was confirmed and the same provide for the sale of properties to

            pay its creditors.

        2. Debtors filed a Stipulation with Walison, Corp.. See, docket no. 163.

        3. Debtors with this motion requests the withdrawal of Docket no. 163 since incorrect PDF was attached.

        4. Debtors request from this Honorable Court to take notice of this motion.

    WHEREFORE, Debtors pray that this Honorable Court takes notice of this motion and grants the withdrawal of

docket no. 163, with any other procedure that in accordance to law this Honorable Court deems just and proper.

    I HEREBY CERTIFY that this motion has been electronically filed with the Clerk of the Bankruptcy Court using

CM/ECF which will forward a copy of the same to the office of the U.S. Trustee and all other parties in interest, as per the

Master Address List.

    In Caguas, Puerto Rico, this 28th day of April 2021.

                                                 VICTOR GRATACOS DÍAZ LAW OFFICE
                                                 PO BOX 7571
                                                 CAGUAS, PUERTO RICO 00726
                                                 PHONE: (787) 746-4772 & FAX: (787) 746-3633
                                                 EMAIL: bankruptcy@gratacoslaw.com

                                                 /s/ Victor Gratacós Diaz (127906)
